Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 1 of 14



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 17-CV-24404-MORENO/LOUIS


  LEE CLANCY FORD as Mother and
  Next Friend of Jane Doe, a Minor,

          Plaintiff,

  vs.

  NCL (BAHAMAS) LTD., a Bermuda
  Company d/b/a NORWEGIAN CRUISE
  LINES,
                                                       /

  DEFENDANT’S UPDATED DAUBERT MOTION TO STRIKE PLAINTIFFS’ EXPERTS
    CHRISTOPHER MCCLURE, DR. JAN VENTER, DR. BEATRICE GOLOMB, DR.
                 STEVEN BIRD, AND DR. WAGDY WAHBA

          This case arises from injuries allegedly caused by an antibiotic medication administered

  to Plaintiff, a minor, for the treatment of a skin infection while she was traveling on the

  Norwegian Getaway. Plaintiff has disclosed eight separate experts in this matter, seven of whom

  are medical experts. Defendant, NCL (BAHAMAS) LTD., d/b/a NORWEGIAN CRUISE

  LINES (“Norwegian”), moves to strike all or portions of the opinions provided by five of these

  experts, Christopher McClure, Dr. Jan Venter, Dr. Beatrice Golomb, Dr. Steven Bird, and Dr.

  Wagdy Wahba.1 In support of this Daubert2 motion, Norwegian states as follows:

                                             The Daubert Standard

          Daubert requires the district court to act as “gatekeeper to insure that speculative and

  unreliable opinions do no reach the jury.” United States v. Masferrer, 367 F. Supp. 2d 1365,


  1
    The parties have been unable to coordinate depositions of Plaintiff’s two remaining medical experts, Dr. Fortunato
  and Dr. Suite, before filing this motion, and Norwegian reserves the right to seek leave from this Court to
  supplement its Daubert motion following their depositions.
  2
    Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993).


                                            MASE MEBANE & BRIGGS
Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 2 of 14
                                                      CASE NO.: 17-CV-24404-MORENO/LOUIS


  1371 (S.D. Fla. 2005). When analyzing a challenge to expert testimony under Daubert, a court

  must determine whether a proffered expert has employed “the same level of intellectual rigor that

  characterizes the practice of an expert in the relevant field.”         Kumho Tire Co., Ltd. v.

  Carmichael, 526 U.S. 137, 152 (1999). A trial court, in determining the admissibility of expert

  testimony under Rule 702, must conduct a “rigorous three-part inquiry,” considering:

         whether (1) the expert is qualified to testify competently regarding the matters he
         intends to address; (2) the methodology by which the expert reaches his
         conclusions is sufficiently reliable as determined by the sort of inquiry mandated
         in Daubert; and (3) the testimony assists the trier of fact, through the application
         of scientific, technical, or specialized expertise, to understand the evidence or to
         determine a fact in issue.

  United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004).

         A district court is thus required to act as a gatekeeper “to make certain that an expert,

  whether basing testimony upon professional studies or personal experience, employs in the

  courtroom the practice of an expert in the relevant field.” McDowell v. Brown, 392 F.3d 1283,

  1298–99 (11th Cir. 2004) (quoting Kumho, 526 U.S at 152). “[S]omething doesn’t become

  ‘scientific knowledge’ just because it’s uttered by a scientist.” Id. (quoting Daubert v. Merrell

  Dow Pharms., Inc., 43 F.3d 1311, at 1315–16).

         1.      This Court Should Strike McClure’s Opinions

         McClure refers to himself as a swim coaching expert and opines on several aspects of

  Plaintiff’s training, joint health, and future prospects as a swimmer. [See McClure’s Expert

  Disclosures, attached as Exhibit 1]. This is the first time McClure has issued expert opinions and

  testified as an expert. McClure is unqualified to render expert opinions and his opinions are

  speculative. McClure’s bare, anecdotal opinions are not supported by any methodology; they are

  conclusory statements that simply sound in attorney-argument. This Court should exclude his

  testimony.


                                               2
                                      MASE MEBANE & BRIGGS
Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 3 of 14
                                                     CASE NO.: 17-CV-24404-MORENO/LOUIS


         Specifically McClure offers the following “opinions” in his expert report which were

  discussed at his deposition: (1) Plaintiff’s diminished swimming performance was not caused by

  overtraining; (2) Plaintiff’s simultaneous participation in other sports outside swimming did not

  cause her diminished swimming performance; (3) Plaintiff’s joint pain complaints were not

  caused by her participation in competitive swimming; and (4) Plaintiff would have continued to

  improve as a competitive swimmer but for the administration of the antibiotic medication at

  issue. [See Ex. 1, McClure Report].

         This Court should exclude McClure’s expert testimony because he fails to satisfy any of

  the requirements under Daubert and the Federal Rules of Evidence.

                 A.     McClure is unqualified to render his opinions.

         McClure is unqualified to render his various opinions. The first requirement for the

  admissibility of expert testimony is that the expert is qualified to testify competently regarding

  the matters he intends to address at trial. City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d

  548, 562 (11th Cir. 1998). “Determining whether a witness is qualified to testify as an expert

  ‘requires the trial court to examine the credentials of the proposed expert in light of the subject

  matter of the proposed testimony.’” Ciena Inv., Inc. v. XL Specialty Ins. Co., 280 F.R.D. 653,

  660 (S.D. Fla. 2012) (quoting Jack v. Glaxo Wellcome, Inc., 239 F. Supp. 2d 1308, 1314-16

  (N.D. Ga. 2002)). The burden is on the party offering the expert to demonstrate that he is

  qualified to testify on the matters he intends to address. Allison v. McGhan Med. Corp., 184 F.3d

  1300, 1306 (11th Cir. 1999).

         McClure is unqualified to competently testify on the matters that he intends to address.

  As set forth above, McClure intends to testify regarding the extent of Plaintiff’s sports training,

  her joint health, swimming performance, and future swimming potential. Despite McClure’s



                                                 3
                                        MASE MEBANE & BRIGGS
Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 4 of 14
                                                      CASE NO.: 17-CV-24404-MORENO/LOUIS


  claim to be a “swim coaching expert,” that is not a catch-all qualification to allow him to testify

  for Plaintiff in this alleged medical negligence case. McClure has no training or experience in

  sports training, human physiology, medicine, physical therapy, and only possesses basic

  mandatory coaching certification. McClure is unqualified to render his “expert” opinions. At his

  deposition McClure testified that he believes he is an expert merely because he has given a few

  presentations at coaching conferences, has coached for several years, and because other coaches

  respect his opinions. [McClure Depo., Exhibit 2, p. 59:6 – 64:8 and 65:10 – 67:4]. None of

  McClure’s background, experience, and other coaches’ views about his opinions qualifies him to

  provide expert opinions as he has done in this case.

         Furthermore, McClure offers opinions regarding Plaintiff’s joint health, but testified that

  he has no medical training. At his deposition, when questioned about his “Opinion on Joint

  Health,” he conceded that it is not really an opinion, but merely “observations” about Plaintiff.

  and that he really only has “observations” not opinions regarding Plaintiff’s joint health. [Ex. 2 p.

  115:4-13].

                 B.      McClure’s opinions are unreliable because they are not unsupported by
                         any methodology.

         McClure’s expert testimony lacks any discernible methodology. The Federal Rules of

  Evidence “assigned to the trial judge the task of ensuring that an expert’s testimony both rest on

  a reliable foundation and is relevant to the task at hand.” Daubert, 509 U.S. at 597. This

  involves assessing “whether the reasoning or methodology underlying the testimony is

  scientifically valid.” Id. at 592. The Supreme Court has suggested that trial courts consider four

  nonexclusive factors in making this assessment: (1) whether the theory is scientific knowledge

  which can and has been tested; (2) whether the theory has been subjected to peer review and

  publication; (3) the known or potential rate of error and the existence of standards controlling the


                                               4
                                      MASE MEBANE & BRIGGS
Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 5 of 14
                                                       CASE NO.: 17-CV-24404-MORENO/LOUIS


  technique’s operation; and (4) the extent to which the methodology or technique employed by

  the expert is generally accepted in the scientific community. See Daubert, 509 U.S. at 593-94. A

  “very significant fact” is whether McClure has “developed [his] opinions expressly for purposes

  of testifying,” since “a scientist’s normal workplace is the lab or the field, not the courtroom or

  the lawyer’s office.” Daubert, 43 F.3d at 1311.

         For experts like McClure, experience standing alone is not “a sufficient foundation

  rendering reliable any conceivable opinion the expert may express.” Frazier, 387 F.3d at 1261.

  “The trial court’s gatekeeper function requires more than simply ‘taking the expert’s word for

  it.’” Id. “If admissibility could be established merely by the ipse dixit of an admittedly qualified

  expert, the reliability prong would be, for all practicable purposes, subsumed by the qualification

  prong.” Id.

         McClure opines that Plaintiff was not over trained, but that opinion is based solely on

  information told to him by Plaintiff and Plaintiff’s mother without any independent verification

  of that information. Specifically, he testified that his opinions about Plaintiff’s training are based

  solely upon information told to him by Plaintiff’s mother and are not based upon any of his

  independent first had observations or verification. [Ex. 2 p. 112:22 – 114:21].

         The law in this Circuit and others clearly holds that an expert’s opinion is unreliable

  where they did not independently verify the data or information supplied to them, especially by a

  party. See, e.g., United Fire & Cas. Co. v. Whirlpool Corp., 2011 U.S. Dist. Lexis 106595 (N.D.

  Fla. 2011) (finding expert's testimony unreliable because it “appear[ed] to be based solely on

  opinions that have not been substantiated”); McCorvey v. Baxter Healthcare Corp., 2010 U.S.

  Dist. Lexis 103298, at *17 (S.D. Fla. 2010) (“A district court properly excludes expert testimony

  where the expert conducted no independent research and the causation opinion rendered is only a



                                                5
                                       MASE MEBANE & BRIGGS
Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 6 of 14
                                                      CASE NO.: 17-CV-24404-MORENO/LOUIS


  hypothesis which the expert has yet to attempt to verify or disprove by subjecting it to the rigors

  of scientific testing.”); Black & Decker v. Bosch Tools, No. 04 C 7955, 2006 WL 5156873, *1

  (N.D. Ill. Sept. 8, 2006); Fail–Safe, L.L.C., 744 F. Supp. 2d at 888; Braun Corp. v. Vantage

  Mobility Int'l, LLC, No. 2:06–CV–50–JVB–PRC, 2010 WL 5287484, at *7 (N.D. Ind. June 21,

  2010), report & recommendation adopted, 2010 WL 5279974 (N.D. Ind. Dec. 17, 2010); Lyman,

  580 F.Supp.2d at 726; see also Montgomery Cnty. v. Microvote Corp., 320 F.3d 440, 448 (3d

  Cir. 2003).

         McClure also rendered opinions about Plaintiff’s performance and regression and future

  prospects as a swimmer. However, at his deposition he conceded that there is no way to tell how

  well (or poorly) an athlete will perform in the future. Consequently, his opinions about Plaintiff’s

  future prospects are purely speculative. [Ex. 2 74:12 – 75:23 and 78:13 – 79:8]. It is axiomatic

  that speculative expert testimony is inadmissible. See McCorvey v. Baxter Healthcare Corp., 298

  F.3d 1253, 1256 (11th Cir.2002) (“In applying the gatekeeping function, courts must “ensure that

  speculative , unreliable expert testimony does not reach the jury.”); Tyger Constr. Co., Inc. v.

  Pensacola Constr. Co., 29 F.3d 137, 142 (4th Cir. 1994) (“An expert's opinion should be

  excluded when it is based on assumptions which are speculative and not supported by the

  record.”)

                 C.      McClure’s opinions will not assist the trier of fact.

         McClure’s expert testimony is likewise unhelpful to the trier of fact in this case.

  “[E]xpert testimony is admissible if it concerns matters that are beyond the understanding of the

  average lay person. . . . Proffered expert testimony generally will not assist the trier of fact when

  it offers nothing more than what lawyers for the parties can argue in closing arguments.” Frazier,

  387 F.3d at 1262-63. To this end, “while an expert may testify as to his opinions on an ultimate



                                               6
                                      MASE MEBANE & BRIGGS
Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 7 of 14
                                                       CASE NO.: 17-CV-24404-MORENO/LOUIS


  issue of fact, [ ] he ‘may not testify as to his opinion regarding ultimate legal conclusions.’”

  Umana-Fowler, 49 F. Supp. 3d at 1122 (quoting United States v. Delatorre, 308 F. App’x 380,

  383 (11th Cir. 2009)). “Such expert opinion is not helpful and the risk is too great that the trier of

  fact will be confused or place undue weight on such an opinion.” Id. at 1124.

         McClure’s opinions are as unhelpful as they are unreliable. They are essentially just lay

  fact observations not based on any reliable methodology or data/information. McClure’s

  opinions would also be unhelpful to a jury because he does not even remotely possess the

  qualifications to render expert opinions. The opinions set forth in his expert report and deposition

  testimony are observations a jury is just as qualified to make without McClure’s proposed expert

  testimony.

         2.      This Court Should Strike Dr. Venter’s Opinions

         Plaintiff disclosed a treating functional medicine doctor, Jan Venter, who provided a

  single page report purportedly setting forth his opinions. [See Dr. Venter’s Expert Disclosures,

  attached as Exhibit 3]. Dr. Venter’s expert report fails to satisfy the requirements of Rule

  26(a)(2)(B) and should be stricken. Dr. Venter fails to set forth (i) a complete statement of all

  opinions the witness will express and the basis and reasons for them; (ii) the facts or data

  considered by the witness in forming them; and (iii) any exhibits that will be used to summarize

  or support them. His expert report is deficient under Rule 26.

         Further, Dr. Venter’s opinions regarding the cause of Plaintiff’s symptoms, the effects of

  the antibiotic at issue in this case, and the treatment and duration of any alleged symptoms and

  prognosis must be excluded because he is unqualified to render such opinions.

                 A.      Dr. Venter should be stricken as an expert for rendering a deficient report
                         pursuant to Rule 26.




                                                7
                                       MASE MEBANE & BRIGGS
Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 8 of 14
                                                     CASE NO.: 17-CV-24404-MORENO/LOUIS


         Dr. Venter’s one-page report is deficient under the Federal Rules of Civil Procedure.

  Rule 26(a)(2)(B) requires that an expert report contain: (i) a complete statement of all opinions

  the witness will express and the basis and reasons for them; and (ii) the facts or data considered

  by the witness in forming them. Dr. Venter’s single-page report lacks even this most basic

  information. He provides no analysis or explanation about the bases nor how he arrived at the

  opinions in his one-page report, making his opinions and report facially deficient.

         Additionally, without these key elements of Dr. Venter’s report, Norwegian has been

  prejudiced in its preparation for his deposition cross-examination, for depositions of Plaintiffs’

  other experts, and for trial. The expert disclosure requirement under Fed. R. Civ. P. 26(a)(2)(B)

  “is intended to provide opposing parties reasonable opportunity to prepare for effective cross

  examination and perhaps arrange for expert testimony from other witnesses.” Reese v. Herbert,

  527 F.3d 1253, (11th Cir. 2008). An expert report must be so complete that “opposing counsel is

  not forced to depose an expert in order to avoid ambush at trial; and moreover the report must be

  sufficiently complete so as to shorten or decrease the need for expert depositions and thus to

  conserve resources.” In re Fla. Cement & Concrete Antitrust Litig., No. 09-23493-CIV-

  ALTONAGA/Bandstra, 2011 WL 13174537, *3 (S.D. Fla. Nov. 17, 2011) (citing and quoting

  Dyett v. N. Broward Hosp. Dist., No. 03–60804–CIV, 2004 WL 5320630 (S.D. Fla. Jan. 21,

  2004)); see also Heed v. Binder , 165 F.R.D. 424, 429 (D.N.J. 1996).

         Dr. Venter should be stricken for failing to comply with the disclosure requirements set

  forth under Rule 2626(a)(2)(B).

                 B.     Dr. Venter’s opinions regarding the effects of the antibiotic at issue in this
                        case and the treatment and duration of any alleged symptoms and
                        prognosis should be stricken because he is unqualified to render such
                        opinions.




                                               8
                                      MASE MEBANE & BRIGGS
Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 9 of 14
                                                              CASE NO.: 17-CV-24404-MORENO/LOUIS


          Dr. Venter is unqualified to opine regarding the effects of the antibiotic at issue in this

  case and the treatment and duration of any alleged symptoms and Plaintiff’s prognosis. While

  there is “no mechanical checklist for measuring whether an expert is qualified to offer opinion

  evidence in a particular field[,] . . . [i]n all cases the court must focus its inquiry on whether the

  expert has the requisite skill, experience, training, and education to offer the testimony he intends

  to introduce.” Santos v. Posadas De Puerto Rico Assocs., 452 F.3d 59, 63 (1st Cir. 2006); Clarke

  v. Schofield, 632 F. Supp. 2d 1350, 1354 (M.D. Ga. 2009).

          Dr. Venter fails this most basic Daubert command. He testified at his deposition that he

  has only ever treated one other potential case of alleged fluoroquinolone toxicity, which involved

  a different antibiotic than the one at issue here.3 Plaintiff is only the second patient he has ever

  treated for an alleged fluoroquinolone toxicity. It is patent that Dr. Venter is unqualified to

  render opinions regarding alleged fluoroquinolone toxicity, as this case would be only his second

  time ever even seeing a patient with a suspected adverse reaction to fluoroquinolone antibiotics.

  Dr. Venter is not an expert in this field.

          3.       This Court Should Strike Dr. Golomb’s Opinions as the product of an Unreliable
                   Methodology

          Plaintiff disclosed a researcher and family medicine doctor, Beatrice Golomb, who

  provided a report setting forth her opinions that the antibiotic administered in the case caused

  Plaintiff’s alleged symptoms. [See Dr. Golomb’s Expert Disclosures, attached as Exhibit 4]. Dr.

  Golomb based her opinions in large part on the history provided by Plaintiff’s mother as well as

  a paper that she authored reporting on four individuals who participated in a research survey that

  she oversaw involving individuals who claimed to have suffered adverse effects from the same



  3
   Dr. Venter’s deposition took place on April 23, 2019, and the undersigned has not yet received his deposition. The
  undersigned will file his deposition transcript in support of this motion as soon as it is received.

                                                     9
                                            MASE MEBANE & BRIGGS
Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 10 of 14
                                                           CASE NO.: 17-CV-24404-MORENO/LOUIS


  class of antibiotic at issue here. [See Ex. 4].4 At her deposition, Dr. Golomb admitted that she

  relied entirely on Plaintiff’s mother’s recounting of her daughter’s alleged symptoms for

  purposes of her own report finding. Dr. Golomb did not meet with Plaintiff, did not examine her,

  and never even spoke to her. Dr. Golomb further admitted that Plaintiff’s mother reached out to

  her personally, likely after finding the case study she had authored setting forth symptoms of

  fluoroquinolone adverse reactions based on the patient surveys she had previously conducted.

  Dr. Golomb’s opinions are unreliable and should be stricken.

          The Federal Rules of Evidence “assigned to the trial judge the task of ensuring that an

  expert’s testimony both rest on a reliable foundation and is relevant to the task at hand.”

  Daubert, 509 U.S. at 597. This involves assessing “whether the reasoning or methodology

  underlying the testimony is scientifically valid.” Id. at 592. The Supreme Court has suggested

  that trial courts consider four non-exclusive factors in making this assessment: (1) whether the

  theory is scientific knowledge which can and has been tested; (2) whether the theory has been

  subjected to peer review and publication; (3) the known or potential rate of error and the

  existence of standards controlling the technique’s operation; and (4) the extent to which the

  methodology or technique employed by the expert is generally accepted in the scientific

  community. See Daubert, 509 U.S. at 593-594. A “very significant fact” is whether the expert

  has “developed [her] opinions expressly for purposes of testifying,” since “a scientist’s normal

  workplace is the lab or the field, not the courtroom or the lawyer’s office.” Daubert, 43 F.3d at

  1311.



  4
    Dr. Golomb confirmed this at her deposition, which took place earlier today, April 24, 2019, due to her prior
  refusal to proceed with a duly noticed deposition over a month ago. She refused to proceed with that deposition
  based on the court reporter’s need to use her electronic transcription equipment to record the testimony. The
  undersigned will file her deposition transcript in support of this motion as soon as it is received.


                                                   10
                                          MASE MEBANE & BRIGGS
Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 11 of 14
                                                      CASE NO.: 17-CV-24404-MORENO/LOUIS


         Dr. Golomb’s testimony is unreliable as it fails to demonstrate compliance with any of

  the above factors that district courts should consider. For instance, Dr. Golomb did not speak

  with Plaintiff personally and never even examined her. Dr. Golomb did not perform any

  objective testing (nor any testing at all) on Plaintiff to rule out alternative causes of her alleged

  symptoms (as reported by her mother) or to confirm that the antibiotic at issue played any role

  here. Instead, Dr. Golomb testified that she relied on Plaintiff’s mother’s recounting of her

  daughter’s symptoms and history and assumed all of Plaintiff’s mother’s representations to be

  true for purposes of her report and opinions in this matter. She confirmed that Plaintiff’s mother

  had probably read her article reporting on symptoms of other case studies involving alleged

  fluoroquinolone adverse reactions before contacting her; but apparently even that did not

  encourage her to conduct any form of investigation of her own into Plaintiff’s alleged

  symptomology.

         But this Court and Carnival should not be required to “take the expert’s word for it.”

  Cooper v. Marten Transport, Ltd., 539 F. App’x 963, 966 (11th Cir. 2013). “[N]othing in either

  Daubert or the Federal Rules of Evidence requires a district court to admit opinion evidence that

  is connected to existing data only be the ipse dixit of the expert.” Id. (citing Hendrix ex rel. G.P.

  v. Evenflo Co., Inc., 609 F.3d 1183 (11th Cir. 2010) (emphasis in original)).

         This Court would not be the first to strike Dr. Golomb’s speculative, unreliable opinions

  regarding a medication. In Latiolais v. Merck & Co., Inc., No. CV06-02208MRPJTLX, 2007

  WL 5861354, at *4 (C.D. Cal. Feb. 6, 2007), aff’d, 302 Fed. Appx. 756 (9th Cir. 2008), the court

  found Dr. Golomb’s opinions on causation regarding a drug named Zocor to be                  “highly

  speculative . . . . [and] unsupported by reliable scientific evidence or the facts in [that] case.”

  Similar to this case, in Latiolais Dr. Golomb also “performed no independent factual



                                               11
                                      MASE MEBANE & BRIGGS
Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 12 of 14
                                                       CASE NO.: 17-CV-24404-MORENO/LOUIS


  investigation as to [plaintiff’s] medical condition or treatment . . . relying solely on a statement

  from Plaintiff concerning [her] condition.” Id.

         This Court should strike Dr. Golomb’s opinions in this matter as unreliable and

  speculative.

         4.      This Court Should Strike Certain Opinions offered by Dr. Bird

         Plaintiff disclosed an Emergency Medicine physician, Steven Bird, who provided a report

  setting forth his opinions that the antibiotic administered in the case caused Plaintiff’s alleged

  symptoms. [See Dr. Bird’s’s Expert Disclosures, attached as Exhibit 5]. At his deposition, Dr.

  Bird set forth several new, previously undisclosed opinions regarding the treatment of other

  patients onboard Norwegian ships by other doctors using similar antibiotics to the one

  administered to Plaintiff. [See, e.g., Depo. of Dr. Bird, Exhibit 6, p. 107:10 – 112:21]. Dr. Bird

  confirmed at his deposition that he did not provide any of these opinions regarding other cases of

  patients treated by other doctors in his expert report. [Ex. 6, p. 255:19 – 258:4].

         For the same reasons set forth above in the discussion regarding Dr. Venter’s failure to

  follow the disclosure requirements of Rule 26, all of Dr. Bird’s previously undisclosed opinions

  must be stricken as well.

         5.      This Court Should Strike Dr. Wahba

         On March 25, 2019, 28 days after the close of expert discovery under this Court’s trial

  order [D.E. 49], Plaintiff served a supplemental expert disclosure identifying, for the first time in

  this lawsuit, Dr. Wahba as an expert witness. [See Plaintiff’s Second Supplemental Expert

  Disclosure, attached as Exhibit 7]. Plaintiff’s disclosure was untimely, and this Court must strike

  Dr. Wahba as an expert witness in this matter. Unless this Court strikes Dr. Wahba, Norwegian

  will be unfairly prejudiced.



                                                12
                                       MASE MEBANE & BRIGGS
Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 13 of 14
                                                       CASE NO.: 17-CV-24404-MORENO/LOUIS




         WHEREFORE, Norwegian respectfully requests that this Court strike Plaintiff’s experts

  Christopher McClure, Dr. Jan Venter, Dr. Beatrice Golomb, Dr. Steven Bird, and Dr. Wagdy

  Wahba as set forth above, and grant any further relief deemed appropriate under the

  circumstances.

                                    Local Rule 7.1 Certification

         I hereby certify that counsel for the movant has conferred with all parties or non-parties

  who may be affected by the relief sought in the motion in a good faith effort to resolve the issues

  raised in the motion but has been unable to do so.


                                               MASE MEBANE & BRIGGS, P.A.
                                               Attorneys for Defendant
                                               2601 South Bayshore Drive, Suite 800
                                               Miami, Florida 33133
                                               Telephone: (305) 377-3770
                                               Facsimile: (305) 377-0080

                                               By:      /s/ Victor J. Pelaez
                                                        THOMAS A. BRIGGS
                                                        Florida Bar No. 663034
                                                        tbriggs@maselaw.com
                                                        rcoakley@maselaw.com
                                                        filing@maselaw.com
                                                        VICTOR J. PELAEZ
                                                        Florida Bar No.: 78359
                                                        vpelaez@maselaw.com
                                                        filing@maselaw.com
                                                        ctoth@maselaw.com




                                               13
                                      MASE MEBANE & BRIGGS
Case 1:17-cv-24404-RS Document 86 Entered on FLSD Docket 04/24/2019 Page 14 of 14
                                                    CASE NO.: 17-CV-24404-MORENO/LOUIS


                                   CERTIFICATE OF SERVICE

         I hereby certify that on April 24, 2019, I electronically filed the foregoing document with

  the Clerk to the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record or pro se parties identified on the below Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.


                                                      /s/ Victor J. Pelaez




                                           SERVICE LIST



  Mason Kerns, Esq.
  mason@masonkernslaw.com
  pleadings@masonkernslaw.com
  Jeremy Block, Esq.
  jeremy@masonkernslaw.com
  MASON KERNS LAW, P.A.
  1814 Southwest 22nd Avenue, Suite 6
  Miami, Florida 33145
  Tel: 305.725.8300
  Fax: 305.422.0400

  Heather A. McCarthy, Esq.
  Heather@SD1law.pro
  214 Main Street
  Hobart, Indiana 46342



  19305/#1003




                                               14
                                      MASE MEBANE & BRIGGS
